Citation Nr: 1752406	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to July 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In the April 2013 rating decision, the RO denied entitlement to service connection for bilateral plantar fasciitis.

In September 2015 and April 2016, the Board remanded the Veteran's claim for further evidentiary development.  


FINDING OF FACT

The evidence is in at least relative equipoise as to whether the Veteran's bilateral plantar fasciitis had its onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral plantar fasciitis are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the benefit sought in full for entitlement to service connection for bilateral plantar fasciitis, further discussion of the VCAA is unnecessary.



I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran claims that his bilateral plantar fasciitis had its onset during his military service.  He asserts that he has experienced bilateral plantar fasciitis symptoms, such as foot pain, to include burning sensations, in and since service.  See, e.g., VA examination report dated September 2012. 

The Veteran's service treatment records (STRs) show that in May 2011, he reported that he jumped off a bench and had been experiencing left foot pain for 14 days.  He indicated that he went to the emergency room (ER) and an x-ray reported showed no abnormalities of the foot; however, he was given crutches.  Upon physical evaluation in May 2011, the treatment provider noted that the Veteran had foot pain with edema and discoloration at base of foot and assessed foot pain, soft tissue.  A May 2011 MRI report showed subtle subchondral stress marrow changes in central portion of lisfranc joint in the area of bases of second and third metatarsals and cuneiform bones.  A May 2012 STR notes that the Veteran was been treated for right foot pain and for his military separation physical.  The May 2012 treatment provider noted the Veteran's history that he was previously seen a year ago for a foot injury and that he currently re-injured his foot playing basketball in May 2012.  A May 2012 x-ray report of the right foot showed no abnormalities.  The treatment provider assessed mild foot pain. 

In August 2012, the Veteran submitted a claim for service connection for plantar fasciitis. 

In September 2012, the Veteran was afforded a VA examination.  During the examination, the Veteran reported that he experienced bilateral foot pain on bottom of feet, particularly in the morning.  He stated that during service, he was told that his foot pain was plantar fasciitis.  The examiner found that there was no current diagnosis of plantar fasciitis.  

In the Veteran's November 2013 notice of disagreement and in a November 2015 statement, he reported that every morning he has bilateral foot pain and a burning sensation in his feet.  

VA treatment records dated in June 2013 and January 2014 note the Veteran's complaints of foot pain and a diagnosis of plantar fasciitis.  Notably, in the January 2014 VA treatment record, the Veteran reported that he has bilateral foot pain, particularly in the morning. 

In an April 2014 private treatment report, D.O., DPM, diagnosed plantar fasciitis bilaterally with pes planovalgus deformity.

VA treatment records dated in November 2014 continue to show complaints of bilateral foot pain. 

In December 2015, the Veteran was afforded a VA examination.  The diagnosis was plantar fasciitis.  The examiner opined that it was less likely than not that the Veteran's bilateral plantar fasciitis was caused by the soft tissue trauma in May 2011.  The examiner reasoned that after the Veteran incurred a soft tissue injury, his injury resulted in acute and transitory symptoms which resolved during service as his STRs were silent for complaints of foot pain until January 2014.  The examiner concluded that a "review of the medical literature, the of plantar fasciitis is poorly understood and is likely multifactorial with possible risk factors including obesity, prolonged standing or jumping, flat feet, and reduced ankle dorsiflexion and it may be associated with systemic rheumatic diseases."

In January 2017, the Veteran was afforded an examination.  The diagnosis was plantar fasciitis.  During the examination, the Veteran reported that during service he experienced foot pain.  He stated that he would take over the counter medication and indicated that he felt that he could not report his foot pain to his superiors or seek medical attention, because of the "gross lack of sympathy from" his leaders.  He indicated that after service, he experienced the same foot pain.  The examiner noted that although he did not find bilateral plantar fasciitis upon physical examination, bilateral plantar fasciitis symptoms "come and go."  Moreover, he stated that he concurred with the previous diagnoses of bilateral plantar fasciitis noted in the Veteran's record.  The examiner opined that bilateral plantar fasciitis was less likely related to the Veteran's military service.  The examiner reasoned that although the Veteran experienced wear and tear during his military service; his STR showed no signed or symptoms of plantar fasciitis.  Moreover, the examiner, generally, stated that although the Veteran reports that he was unable to report his foot pain during service; his STRs indicate that he reported other injuries. 

For the reasons below, the Board finds that entitlement to service connection for bilateral plantar fasciitis is warranted. 

First, the medical evidence of record demonstrates a current diagnosis of bilateral plantar fasciitis.  Thus, a current disability has been established.

Second, the in-service disease or injury element has been met.  The Veteran's statements and STRs show complaints of foot pain and that he incurred foot injuries. 

Therefore, this case turns on third element of service connection, whether the plantar fasciitis is related to, or had its onset during, the Veteran's military service.  See 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces")

Importantly, the Veteran, as a lay person, is competent to report problems with his feet in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous pain since service).  Moreover, the Veteran's STRs confirms that he had foot problems during service.  In addition, the Veteran reported left foot pain in May 2011 and right foot pain upon his military separation in May 2012.  

Finally, the competent and credible lay evidence of record establishes that the Veteran was told he had plantar fasciitis in service and his foot symptoms have been ongoing since service.  To his end, in less than one month from the Veteran's separation from his military service, he submitted a claim for plantar fasciitis.  Thereafter, he has consistently reported the same foot symptoms (during VA examinations, submitted statements, and during VA treatment visits) throughout the pendency of his appeal.  For example, during the September 2012 examination, he reported that during service he had foot pain on the bottom of his foot and burning sensations.  In the Veteran's NOD and November 2015 statement, he again stated that he had foot pain on the bottom of his foot and burning sensations.  Thus, the Veteran has exhibited the same foot pain since service.  Moreover, in less than one year from the Veteran's separation from service, he was diagnosed with plantar fasciitis.  See VA treatment record dated June 2013.

Although there is no medical opinion of record that a nexus exists between the Veteran's bilateral plantar fasciitis during service and his post-service diagnosis, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of his symptoms. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  Moreover, the Veteran's statement that he was told during service that he had plantar fasciitis is competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is competent to report a contemporaneous medical diagnosis).  Thus, a remand for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The evidence is therefore at least evenly balanced as to whether the Veteran's plantar fasciitis had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for plantar fasciitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


